El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Victoriano Torres solicitó permiso de la Corte de Distrito de Ponce para intervenir en un pleito que Sergio León Lugo tenía ante aquella corte contra Juan Meléndez y su esposa en cobro de pesos. Cuando se oyó esa moción presentó León Lugo copia notarial de una escritura pública otorgada con anterioridad a dicha petición de intervención de la que re-sulta que había transado sus reclamaciones con sus deman-*591dados y había recibido de éstos bienes en pago'de sn crédito. Fundándose en este hecho la corte de distrito negó la inter-vención pedida, contra cuya resolución interpuso Torres este recurso de apelación.
Admite el apelante que si esa transacción se hizo de buena fé nada tiene que objetar pero alega que fué hecha con la • intención de impedir su intervención y que per esto no puede surtir efecto alguno.
No hay constancia en los autos que demuestre la afirma-ción que hace el apelante, pero, aunque así fuera, estando terminado el pleito por la transacción no podría concederse la intervención.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.